                  Case 5:18-cv-01125-SP Document 111-9 Filed 11/12/19 Page 1 of 4 Page ID #:2562



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   Carmen M. Aguado (SBN 291941)
                           E-mail: caguado@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       4   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600      Fax: 213.236.2700
                       5
                           Attorneys for Defendants
                       6   THE GEO GROUP, INC., DIAZ, CAMPOS and
                           CITY OF ADELANTO
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   OMAR ARNOLDO RIVERA                         Case No. 5:18-cv-01125-SP
                           MARTINEZ; ISAAC ANTONIO
                      12   LOPEZ CASTILLO; JOSUE                       DECLARATION OF CARMEN M.
                           VLADIMIR CORTEZ DIAZ; JOSUE                 AGUADO IN SUPPORT OF
                      13   MATEO LEMUS CAMPOS;                         DEFENDANTS DIAZ AND
                           MARVIN JOSUE GRANDE                         CAMPOS’ MOTION FOR
                      14   RODRIGUEZ; ALEXANDER                        SUMMARY JUDGMENT OR, IN
                           ANTONIO BURGOS MEJIA; LUIS                  THE ALTERNATIVE, PARTIAL
                      15   PEÑA GARCIA; JULIO CESAR                    SUMMARY JUDGMENT
                           BARAHONA CORNEJO, as
                      16   individuals,                                [Notice of Motion and Motion for
                                                                       Summary Judgment; Memorandum of
                      17                           Plaintiffs,         Points & Authorities; Statement of
                                                                       Uncontroverted Material Facts; and
                      18   v.                                          [Proposed] Order Filed Concurrently]
                      19   THE GEO GROUP, Inc., a Florida              Hearing Date:    December 17, 2019
                           corporation; the CITY OF                    Time:            10:00 a.m.
                      20   ADELANTO, a municipal entity; GEO           Courtroom :      3
                           LIEUTENANT DURAN, sued in her
                      21   individual capacity; GEO                    Mag. Judge:      Honorable Sheri Pym
                           LIEUTENANT DIAZ, sued in her
                      22   individual capacity; GEO SERGEANT
                           CAMPOS, sued in his individual
                      23   capacity; SARAH JONES, sued in her
                           individual capacity; THE UNITED
                      24   STATES OF AMERICA; and DOES 1-
                           10, individuals,
                      25
                                                   Defendants.
                      26
                      27
                      28
B URKE , W ILLI AM S &                                                                           5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4834-8619-0228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                     -1-                        DECLARATION OF
     LOS A NG EL ES                                                                    CARMEN AGUADO ISO OF MSJ
                  Case 5:18-cv-01125-SP Document 111-9 Filed 11/12/19 Page 2 of 4 Page ID #:2563



                       1            I, Carmen M. Aguado, declare as follows:
                       2            1.       I am admitted in this Court and the State of California. I am an
                       3   associate at Burke, Williams & Sorensen, LLP, and I am counsel of record for
                       4   Defendants The GEO Group, Inc., Diaz, Campos, and the City of Adelanto
                       5   (hereinafter “Defendants”).
                       6            2.       I have personal knowledge of the matters set forth herein, except as to
                       7   those matters stated on information and belief, and would competently testify
                       8   thereto if called and sworn as a witness. This declaration is made in support of
                       9   Defendants’ motion for summary judgment or, in the alternative, summary
                      10   adjudication.
                      11            3.       In compliance with Local Rule 7-3, on October 29, 2019, I sent
                      12   Plaintiffs’ counsel a 7-page meet and confer letter regarding the allegations against
                      13   Defendants. In response, Plaintiffs’ counsel agreed to voluntarily dismiss Plaintiffs’
                      14   ninth claim for conspiracy under 42 U.S.C. § 1985(3). After thorough discussions,
                      15   we were unsuccessful in resolving the remaining claims against Defendants.
                      16            4.       Attached to the Appendix as Exhibit “N” is a true and correct copy of
                      17   the pertinent pages from the deposition of Julio Cesar Barahona Cornejo taken on
                      18   June 10, 2019.
                      19            5.        Attached to the Appendix as Exhibit “O” is a true and correct copy of
                      20   the pertinent pages from the deposition of Josue Mateo Lemus Campos taken on
                      21   May 23, 20190
                      22            6.       Attached to the Appendix as Exhibit “P” is a true and correct copy of
                      23   the pertinent pages from the deposition of Isaac Antonio Lopez Castillo taken on
                      24   July 23, 2019.
                      25            7.       Attached to the Appendix as Exhibit “Q” is a true and correct copy of
                      26   the pertinent pages from the deposition of Alexander Antonio Burgos Mejia taken
                      27   on May 17, 2019.
                      28   ///
B URKE , W ILLI AM S &                                                                               5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4834-8619-0228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                         -2-                        DECLARATION OF
     LOS A NG EL ES                                                                        CARMEN AGUADO ISO OF MSJ
                  Case 5:18-cv-01125-SP Document 111-9 Filed 11/12/19 Page 3 of 4 Page ID #:2564



                       1            8.       Attached to the Appendix as Exhibit “R” is a true and correct copy of
                       2   the pertinent pages from the deposition of Marvin Josue Grande Rodriguez taken on
                       3   May 30, 2019.
                       4            9.       Attached to the Appendix as Exhibit “S” is a true and correct copy of
                       5   the pertinent pages from the deposition of Luis Pena Garcia taken on June 4, 2019.
                       6            10.      Attached to the Appendix as Exhibit “T” is a true and correct copy of
                       7   the pertinent pages from the deposition of Jose Bladimir Cortez Diaz dated on June
                       8   17, 2019.
                       9            11.      Attached to the Appendix as Exhibit “U” is a true and correct copy of
                      10   the pertinent pages from the deposition of Omar Arnoldo Rivera Martinez taken on
                      11   June 6, 2019.
                      12            12.      Attached to the Appendix as Exhibit “V” is a true and correct copy of
                      13   the pertinent pages from the deposition of Officer Rodrick Gillon taken on May 13,
                      14   2019.
                      15            13.      Attached to the Appendix as Exhibit “W” is a true and correct copy of
                      16   the pertinent pages from the deposition of LVN Sarah Ann Jones taken on June 27,
                      17   2019.
                      18            14.      Attached to the Appendix as Exhibit “X” is a true and correct copy of
                      19   the pertinent pages from the deposition of Officer Rebecca Jindi taken on June 14,
                      20   2019.
                      21            15.      Attached to the Appendix as Exhibit “Y” is a true and correct copy of
                      22   the pertinent pages from the deposition of Officer Gilbert Martinez taken on June
                      23   14, 2019.
                      24   ///
                      25   ///
                      26   ///
                      27   ///
                      28   ///
B URKE , W ILLI AM S &                                                                              5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4834-8619-0228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                        -3-                        DECLARATION OF
     LOS A NG EL ES                                                                       CARMEN AGUADO ISO OF MSJ
                  Case 5:18-cv-01125-SP Document 111-9 Filed 11/12/19 Page 4 of 4 Page ID #:2565



                       1            16.      Attached to the Appendix as Exhibit “Z” is a true and correct copy of
                       2   the pertinent pages from the deposition of Anthony Reyes taken on April 30, 2019.
                       3            I declare under penalty of perjury under the laws of California and the United
                       4   States of America that the foregoing is true and correct.
                       5
                       6            Executed on November 12, 2019, at Los Angeles, California.
                       7
                                                                              /s/ Carmen M. Aguado
                       8                                                      CARMEN M. AGUADO
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &                                                                              5:18-CV-01125-SP
   S ORENS EN , LLP        LA #4834-8619-0228 v1
  ATTO RNEY S AT LAW       05788-0035
                                                                        -4-                        DECLARATION OF
     LOS A NG EL ES                                                                       CARMEN AGUADO ISO OF MSJ
